This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 32,431

 5 JESUS MANUEL LOERA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Jacinto Palomino, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1        Defendant appeals his convictions for first degree kidnapping, aggravated

 2 battery (great bodily harm), aggravated escape or attempt to escape from custody of

 3 the Children, Youth and Families Department (CYFD), and conspiracy to commit

 4 aggravated escape or attempt to escape from custody of CYFD. [MIO 1; RP 93] This

 5 Court issued a notice of proposed summary disposition proposing to affirm, and

 6 Defendant has filed a timely memorandum in opposition. After considering the

 7 arguments made in Defendant’s memorandum in opposition, we are not persuaded that

 8 our proposed disposition is in error. Therefore, we affirm Defendant’s convictions.

 9        In our notice, we observed that Defendant had pleaded guilty to all of the

10 crimes except first degree kidnapping. See NMSA 1978, § 30-4-1 (2003). We then

11 reviewed the evidence in support of that conviction and proposed to affirm.

12        In his memorandum in opposition, Defendant confines his argument to the first

13 degree kidnapping conviction. [MIO 3] He summarizes the evidence discussed in our

14 notice of proposed summary disposition [MIO 1-2], but fails to rebut or dispute any

15 of the analysis contained in that notice.

16        Therefore, for the reasons discussed in our notice of proposed summary

17 disposition, we affirm Defendant’s convictions and sentence.

18        IT IS SO ORDERED.




                                               2
1                               __________________________________
2                               JONATHAN B. SUTIN, Judge

3 WE CONCUR:


4 _______________________________
5 CYNTHIA A. FRY, Judge


6 _______________________________
7 RODERICK T. KENNEDY, Judge




                                    3